Opinion by
Willson, J.
§ 669. Appeal bond from justice’s court; sufficient description of judgment in. Crawford sued Parsons and Grimmett in justice’s court.of precinct No. 7, of Dallas county, before M. Myers, justice of the peace, “upon, an account for $150 for trespass to private property, to wit, the unlawful driving the plaintiff’s mule from its range, keeping it in a pen, and compelling it to jump a fence and break its leg, from the effects of which it died.”' Crawford recovered judgment, and Parsons and Grimmett appealed to the county court, where their appeal was dismissed upon the ground that the description of the judgment in their appeal bond was insufficient and incorrect. The appeal bond described the judgment as follows: “On the 2-i-th day of November, 1883, in justice’s court of said county, precinct No. 7, M. Myers, J. P., presiding, R. 0. Crawford, plaintiff, recovered judgment against G. W. Parsons and James Grimmett, defendants, upon an account for $150 for trespass to private property, to wit, the unlawful driving the plaintiff’s mule from its range, keeping it in a pen, and compelling *591it to jump a fence and break its leg, from the effects of which it died. Account filed September 25, 1883.” Held error. Considering the bond in connection with the justice’s transcript, we find they correspond in every particular, except that the bond omits to state the amount of the judgment, which was $100. It states the amount and nature of plaintiff’s demand, that is, an account for $150, etc., and the date of the filing of said account. It states correctly the names of the parties, the date of the judgment, and' the court in which it was rendered. There is no difficulty or uncertainty in identifying the judgment described in the bond as the same set out in the justice’s transcript. It was unnecessary that the bond should state the amount of the judgment, when it otherwise described it with reasonable certainty. [W. & W. Con. Rep. §§ 358, 407, 408, 846, 1236; Christian v. Crawford, 60 Tex. 45.]
May 2, 1885.
Eeversed and remanded.